NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 11-3559
                                    ___________

                               STEVEN P. FLEMING,
                                            Appellant

                                          v.

                   SCRANTON, PA LACKAWANNA COUNTY;
                      MAYOR CHRISTOPHER DOHERTY;
                 CHIEF DANIEL DUFFY; JUDGE JOHN McCURRI
                    ____________________________________

                   On Appeal from the United States District Court
                       for the Middle District of Pennsylvania
                       (D.C. Civil Action No. 1-11-cv-00386)
                      District Judge: Honorable Yvette Kane
                    ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  February 8, 2012

           Before: SLOVITER, SMITH and GREENBERG, Circuit Judges

                          (Opinion filed: February 9, 2012)
                                    ___________

                                     OPINION
                                    ___________

PER CURIAM

      On or about March 1, 2011, the Appellant, Steven P. Fleming, filed a pro se

complaint against defendants City of Scranton, Mayor Christopher A. Doherty, Chief

Daniel Duffy (the “Scranton Defendants”), and Judge John McCurri. In the complaint,
Fleming set forth a number of incomprehensible allegations concerning his former job as

an airline pilot and his incarceration for involvement with a cocaine trafficking ring in

Scranton, Pennsylvania. Because the allegations in the complaint were unclear, the

Magistrate Judge instructed Fleming to file an amended complaint.

          On March 16, 2011, Fleming filed an amended complaint in which he explained

that, when he was employed as a pilot, he refused to transport cocaine for the Scranton

drug ring. As a result, a member of the drug ring made an anonymous phone call to the

Federal Aviation Administration implicating him in the operation. Fleming further

alleged that he had been denied legal counsel to represent him in the present lawsuit, that

he suffered from hypothermia in prison because the prison’s boilers were broken, and that

Magistrate Judge Smyser was “dirty” and acted under a conflict of interest. Based on

these allegations, Fleming sought relief pursuant to the following purported causes of

action:

          For ruining my well earned career, lose wages, wrong full incarceration,
          cruel & unusual punishment, obstructions in justice, improper procedure
          and personal injury, like stress associated with displacement, lose of family
          support, obstructing discovery, homelessness, and for criminal contempt of
          Civil Rights, by being kept from the courts.

(Am. Compl. 2, Dist. Ct. Dkt # 6.)

          The Scranton Defendants moved to dismiss the amended complaint on the ground

that it failed to state a claim upon which relief could be granted. See Fed. R. Civ. P.

12(b)(6). The Magistrate Judge agreed, finding that the amended complaint failed to

allege that the named defendants were personally involved in trafficking cocaine or
                                               2
ruining his career. Accordingly, the Magistrate Judge recommended that the District

Court dismiss the amended complaint. By order entered July 14, 2011, the District Court

adopted the Magistrate Judge’s Report and Recommendation, overruled Fleming’s

objections, and dismissed the amended complaint. Fleming sought reconsideration but

the District Court denied his request. This appeal followed. 1

       We will affirm the District Court’s order dismissing the amended complaint. “To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 129 S.

Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

As the District Court explained, the amended complaint does not allege that any

individual defendant was involved in violating Fleming’s constitutional rights.

Accordingly, it fails to state a plausible claim for relief. 2 See id. at 1950.

       For these reasons, we will affirm the judgment of the District Court. Fleming’s

“Motion for Jury, for appointed counsel, Jury” is denied.




       1
        We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We exercise
plenary review when examining a motion to dismiss pursuant to Rule 12(b)(6). See
Weston v. Pennsylvania, 251 F.3d 420, 425 (3d Cir. 2001).
       2
         Although Fleming does not specifically challenge the District Court’s order
denying his motion for reconsideration, we have reviewed that order and see no error in
the District Court’s reasoning. See generally Fed. R. Civ. P. 59(e).
                                            3